ACCEPTED
                                                                                                  03-15-00386-CV
                                                                                                          7727556
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                             11/6/2015 3:43:45 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK

                                                                      Vince Ryan
                                                             Harris County Attorney
                                                                              FILED IN
                                                                       3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                                                       11/6/2015 3:43:45 PM
                                    November 6, 2015                     JEFFREY D. KYLE
                                                                               Clerk


Hon. Jeffrey D. Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711-2547

Re:     Court of Appeals Number:           03-15-00386-CV
        Trial Court Case Number:           D-1-GN-09-002116

Style: Harris County Hospital District
       v. Public Utility Commission of Texas

Dear Mr. Kyle:

     Please be advised that I intend to argue the referenced case before the Court
on December 16, 2015.

                                                          Very truly yours,


                                                          /s/ Bruce S. Powers
                                                          Bruce S. Powers
                                                          Assistant County Attorney
                                                          Attorney for Appellant

VR:BSP:saa

cc:   Elizabeth R.B. Sterling
      Assistant Attorney General
      Environmental Protection Division
      P.O. Box 12548 MC-066
      Austin, Texas 78711-2548
      elizabeth.sterling@texasattorneygeneral.gov

 1019 Congress, 15th Floor • Houston, TX 77002-1700 • Phone: 713-755-5101 • Fax: 713-755-8924